Title: From John Adams to the President of Congress, No. 14, 8 March 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
      Sir
      Paris Hotel de Valois Rue de Richelieu March. 8th 1780
     
     Yesterday I went to Court in Company with the American Minister Plenipotentiary, and had the Honor to be presented to the King, by the Secretary of State for foreign Affairs: after which, I had the Honor to go round with all the foreign Ambassadors, and make a Visit to the Queen, the King’s Brothers, Sister, Aunts, and Daughter, which are all the Branches of the Royal Family, and to be presented to each of them in Turn, and after them to the Comte de Maurepas.
     After these Ceremonies were over, we were all invited to dine with the Comte de Vergennes.
     As Ceremonies of this Kind, are so much attended to in this, and all other Countries of Europe, and have often such important Effects, it is proper that Congress should have Information of them.
     
      I have the Honor to be, with the greatest Respect, Sir, your most obedient and most humble Servant,
      John Adams
     
    